                              United States District Court
                            Western District of North Carolina
                                   Statesville Division

        Rodney Elroy Cobbs,             )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )              5:19-cv-00092-MR
                                        )
                  vs.                   )
                                        )
     Meredith Rae Ellington et al,      )
                                        )
            Defendant(s),               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 28, 2020 Order.

                                               July 28, 2020




         Case 5:19-cv-00092-MR Document 28 Filed 07/28/20 Page 1 of 1
